TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00191-CR



                                  Julian Villanueva, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-2004-904184, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                                           OPINION


               Appellant Julian Villanueva was convicted of sexual assault of a child in 1989. As

a sex offender, he was required to register with local law enforcement and keep his address current

with the authorities. See Tex. Code Crim. Proc. Ann. art. 62.051 (West 2006).1 In 2004, he was

indicted for six counts of failure to register as a sex offender spanning from May to October 2003.2

A jury convicted appellant of all six counts, enhanced to a first-degree felony by allegations of four

earlier felony convictions from 1984 and 1986, and sentenced him to forty-five years’ imprisonment



       1
          Appellant was indicted in 2004 for his failure to register in 2003. In 2005, chapter 62 of
the code of criminal procedure was amended and renumbered. See generally Act of May 26, 2005,
79th Leg., R.S., ch. 1008, 2005 Tex. Gen. Laws 3385. The 2005 amendments do not effect the
substance of the statutes in question in this case. For convenience, we will refer to the current
version of the code.
       2
          For each count, the indictment alleged that appellant failed to report a change of address
or, alternatively, failed to report an intended change of address. See Tex. Code Crim. Proc. Ann.
art. 62.051 (West 2006).
for each count. On appeal, he complains that the evidence is legally and factually insufficient to

support the jury’s verdict and that the trial court erred in admitting certain evidence. We reform the

judgment of conviction and affirm the judgment as reformed.

               Appellant was charged with six counts of failure to register for the months of May,

June, July, August, September, and October 2003. For each count, the indictment alleged that

appellant failed to report a change of address or an intended change of address on the 10th of the

month. In other words, from May through October 2003, for each month that passed without

appellant registering, the State alleged a new count of failure to report a change or intended change

of address. Appellant complains that the evidence is insufficient to support the convictions because

there was no evidence that he moved from month to month, that he made any moves into or within

Travis County, or that he had an intent to change his address.

               A person convicted of a “reportable conviction,” including sexual assault of a child,

id. art. 62.001(5), (6) (West Supp. 2007), must timely register with local law enforcement in any

municipality in which he resides or intends to reside for more than seven days. Id. art. 62.051(a).

If a person who is required to register does not move to an intended address within seven days of his

release or his departure from a previous residence, he must provide a temporary address and check

in at least once a week while his address is temporary. Id. art. 62.051(h). Unless convicted more

than once for a sexually violent offense, a person required to register who does not move must still

report once a year within thirty days before or after his birthday. Id. art. 62.058(a) (West 2006).

Failure to comply with any of the registration requirements set out in chapter 62 is a felony offense.

Id. art. 62.102 (West 2006).



                                                  2
               Appellant was released on mandatory supervision three times between 1989 and 2003,

apparently returning to custody due to parole violations. All three times, he signed documents

explaining the conditions for his release, including the requirement to comply with the sex-offender

registration program. After his release in 2000, appellant complied with those requirements,

registering with the Travis County Sheriff’s Department, providing an address, and returning to

update his information. On April 25, 2003, appellant was released from prison and signed a

document assigning him a residence at a work-release facility. In that document, the address was

provided and appellant was instructed to report to the Travis County Sheriff’s Department within

seven days of his release. Appellant’s parole officer testified that when a sex offender is released,

standard procedures require him to be informed of the registration requirements and instructed to

take a bus to Austin, where his parole officer would be waiting for him. Appellant’s parole officer

testified that she arrived at the bus station to meet appellant and drive him to the work-release

facility, but that appellant did not get off the bus or arrive by some other means at the facility.

Appellant never reported to his parole officer, the Travis County Sheriff’s Office, or the Department

of Public Safety.     He was arrested in October 2003, and on his arrest he provided an

address in Austin.

               Having reviewed the evidence, we hold that the evidence is both legally and factually

sufficient to support one conviction for failure to register. The evidence establishes that appellant,

who was assigned an address at the work-release facility, failed to arrive at that address as required.

This supports a finding that appellant changed his address from assigned work-release facility to




                                                  3
another address without reporting the intended or completed change as required. See id. art. 62.051.

We overrule appellant’s first two issues as they apply to the first charge of failure to register.

               The evidence does not, however, support appellant’s conviction for the additional five

counts making the same allegations. The record contains no evidence that appellant moved every

month between May and October, and nothing in article 62.051 supports the State’s decision to

allege new offenses for the same action on a monthly basis. See id. If we allow the State to charge

appellant under chapter 62 in such a way, the State could just as easily level new charges against

other defendants for every week or even every day that passes without a required registration.

Instead, article 62.051 allows the State to charge a defendant if he changes his address without

registering the change. The evidence here supports only one such charge—the change from the

assigned work-release address, a change that occurred when appellant failed to appear at his assigned

address and register with the Sheriff’s Department and his parole officer. We sustain appellant’s first

two issues as to counts two through six.

               Finally, appellant complains of the trial court’s admission of the booking sheet from

his 2003 arrest and his parole violation report from April 2003, complaining that both documents

contained inadmissible hearsay, and testimony by law enforcement personnel related to those

objections. Even assuming that the admission of the records or related testimony was improper, it

would not be reversible error. See Tex. R. App. P. 44.2(b); Patton v. State, 25 S.W.3d 387, 394

(Tex. App.—Austin 2000, pet. ref’d). As discussed above, the evidence, even excluding the

objected-to evidence, was sufficient to show that appellant was informed of his duties to register as




                                                  4
a sex offender, was told his assigned address, never appeared at that address, and failed to register

a different address upon his release. We overrule appellant’s issues three through seven.

               We have held that the evidence is sufficient to support a single conviction for failure

to register. The evidence does not support the remaining five convictions. We therefore reform the

judgment of conviction to reflect a single conviction and a single forty-five year sentence on count

I, deleting the other five counts from the judgment. We affirm the judgment as reformed.



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Reformed and, as Reformed, Affirmed

Filed: April 25, 2008

Publish




                                                 5